DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 36, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is indefinite because, 1) “the time index” lacks antecedent basis; 2) it is unclear what is meant by “beamforming information used by a base station is transparent to the UE.”  
Claims 36 and 43 contain similar limitations and are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 32, 33, 36, 39, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2013/0003672 A1) hereinafter “DINAN”, in view of Ahmadi (US 2013/0196674 A1) hereinafter “AHMADI”.
	Regarding claim 26:
DINAN discloses an apparatus, comprising: 
at least one processor (Fig. 4, 408) arranged to cause a user equipment (UE) (Fig. 4, 406) to: receive, from a base station (Fig. 4, 401), a first synchronization signal (Fig. 6, 615, 606, and 607) in a first resource (Fig. 6, 603 and 604) of a plurality of synchronization signals (Fig. 6, 615, 606, 607, 608, and 609) in a plurality of resources (Fig. 6, 603, 604, and 605), wherein the first synchronization signal includes a primary synchronization signal (PSS) (Fig. 6, 606) and an information channel (Fig. 6, 607), wherein the information channel includes a time index function (Para. [0158], PHICH configuration, PHICH duration, e.g. one symbol duration or 3 symbol duration) and a system frame number (Para. [0158], system frame number);
determine a cell identification (ID), cell group ID and synchronization timing from the first synchronization signal (Para. [0153]), wherein the information channel is channel coded, rate matched, and scrambled (Para. [0157]), wherein the information channel is scrambled by a scrambling sequence (Para. [0156]); and 
synchronize with the base station using the first synchronization signal (Para. [0058], [0059], and [0153]).
	DINAN does not explicitly disclose the scrambling sequence is initialized by a function of the cell ID.
	AHMADI teaches initializing a scrambling sequence by a function of a cell ID (Para. [0055], [0060]-[0062]).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of DINAN in light of the teaching by AHMADI to include the feature that the scrambling sequence is initialized by a function of the cell ID, in order to enhance interference randomization for different transmission nodes.
	Regarding claim 29, 36, 43:
DINAN further discloses wherein a relationship exists between the time index and beamforming information, and wherein beamforming information used by a base station is transparent to the UE (Para.[0051], beamforming employed for enhanced PDCCH for wireless devices sharing the same enhanced PDCCH resources, [0054], enhanced PDCCH used in a non-prime carrier, PHICH implemented for the non-prime carrier, [0055], beamforming information for the PDCCH).
	Regarding claim 32, 39, 42:
DINAN further discloses the base station dynamically adjusts an on/off pattern for the transmission of the first synchronization signal (Para. [0031], [0034], [0037]-[0040]).
Regarding claim 33:
Claim 33 is directed to a method by a base station and contains claim limitations similar to those of claim 26.  The same cited portions of the references and rationales set forth in the rejection of claim 26 also apply to the limitations of claims 33.

Claims, 27, 28, 34, 35, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2013/0003672 A1) hereinafter “DINAN”, in view of Ahmadi (US 2013/0196674 A1) hereinafter “AHMADI”, and further in view of Abu-Surra et al. (US 2013/0235851 A1) hereinafter “ABU”.
Regarding claim 27, 34:
DINAN does not explicitly disclose the PSS comprises a 5G PSS (xPSS).
	ABU teaches a PSS comprises a 5G PSS (xPSS) (Para. [0043]).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of DINAN in light of the teaching by ABU to include the feature that the PSS comprises a 5G PSS (xPSS), in order to enable UE to support a higher date rate 5G communication. 
	Regarding claim 28, 35:
DINAN does not explicitly disclose the information channel comprises a 5G secondary synchronization channel (xS-SCH).
ABU teaches an information channel comprises a 5G secondary synchronization channel (xS-SCH) (Para. [0043]).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of DINAN in light of the teaching by ABU to include the feature that the information channel comprises a 5G secondary synchronization channel (xS-SCH), in order to enable UE to support a higher date rate 5G communication. 	
	Regarding claim 40:
DINAN further discloses configuring and transmitting a second synchronization signal (Fig. 6, 608 and 609).
	Regarding claim 41:
DINAN discloses an apparatus, comprising: at least one processor (Fig. 4, 403), wherein the at least one processor is configured to cause a base station (Fig. 4, 401) to: configure a first synchronization signal in a first resource of a plurality of synchronization signals in a plurality of resources, wherein the first synchronization signal includes a primary synchronization signal (PSS) and an information channel, wherein the information channel includes a time index function and a system frame number; perform channel coding, rate matching and scrambling of the information channel, wherein the information channel is scrambled by a scrambling sequence; and transmit the first synchronization signal (See rejection of claim 26).
DINAN does not explicitly disclose the scrambling sequence is initialized by a function of the cell ID.
	AHMADI teaches initializing a scrambling sequence by a function of a cell ID (Para. [0055], [0060]-[0062]).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of DINAN in light of the teaching by AHMADI to include the feature that the scrambling sequence is initialized by a function of the cell ID, in order to enhance interference randomization for different transmission nodes.

	Claims 30, 37, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2013/0003672 A1) hereinafter “DINAN”, in view of Ahmadi (US 2013/0196674 A1) hereinafter “AHMADI”, and further in view of Suzuki et al. (US 2011/0286436 A1) hereinafter “SUZUKI”.
	Regarding claim 30, 37, and 44:
DINAN does not explicitly disclose wherein a cyclic redundancy check of 24 bits is appended to the information channel.
SUZUKI teaches appending a cyclic redundancy check of 24 bits to an information channel (Para. [0072]). 
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of DINAN in light of the teaching by SUZUKI to include the feature that a cyclic redundancy check of 24 bits is appended to the information channel, in order to enable error detection on the information channel. 

	Claims 31, 38, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2013/0003672 A1) hereinafter “DINAN”, in view of Ahmadi (US 2013/0196674 A1) hereinafter “AHMADI”, and further in view of Bagheri et al. (US 2016/0044620 A1) hereinafter “BAGHERI”.
Regarding claims 31, 38, and 45:
DINAN does not disclose wherein the at least one processor is configured to: report one or more time indices detected by the UE to the base station.
BAGHERI teaches UE reporting one or more time indices detected by the UE to the base station (Para. [0084], timing/frequency of the detected SS(s), reference subframe index).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system of DINAN in light of the teaching by BAGHERI to include the feature that wherein the at least one processor is configured to: report one or more time indices detected by the UE to the base station, in order to allow base station to identify when a synchronization signal is received by UE. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465